Scott, J.,
specially concurring.,
I agree with the conclusion reached in the opinion that the commission had no jurisdiction in the premises, because of the recent decision in the case cited. I do so for the sole reason that I am bound to accept that decision as the law in this state, for I am as strongly convinced as I was at the time that the decision was rendered, that it is in direct conflict with every other of the very many decisions of the state and the United States courts. The error in the conclusion there reached constitutes the gravest injustice to the people and the public welfare, in my judgment, and I am willing and ready to vote to overrule it at the first opportunity. This case illustrates but one of the many wrongs that the decision must enforce against the public.
Here the justice of the order of the commission reducing the rates to be charged by the carriers is conceded, and yet the public are to be denied relief, for confessedly, there can be no other practical remedy, and the people of the cities of this state operating under the Twentieth Article of the Constitution are thus left at the mercy of the carriers.
It is inconceivable that the people of this state, either by constitutional or statutory enactment could have intended such gross discrimination and injustice.